MEMBRANES, CALENDERED MICROPOROUS MEMBRANES, BATTERY SEPARATORS, AND RELATED METHODS

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant’s request for reconsideration filed May 20, 2022, was received.  Claims 1-2, 5-6, 10, 13, 16, and 28-29 were amended.  Claims 21-27 were canceled.

Claim Objections
The objections to claims 1-2, 5, 10, 13, 16, and 28-29 are withdrawn because the claims have been amended to correct informalities.
Claim 6 is objected to because of the following informalities:
In claim 6, line 4, the recitation of air permeability should be reviewed so as to use units named consistently with those of claim 5.  (The examiner recognizes that these units are expressed variably in the art as “Gurley seconds”, “Gurley units”, or simply “Gurley”.  Any of these terms would be acceptable, as long as they are used consistently in claims 5 and 6.)
Appropriate correction is required.

Claim Rejections—35 USC §112
Claims 1-20 and 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low coefficient of friction” in claim 1 is a relative term which renders the claim indefinite. The term “low coefficient of friction” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-19 depend on or incorporate claim 1 and are rejected for thereby incorporating the indefinite subject matter thereof.
The term “relatively closed -like” in claim 2 is a relative term which renders the claim indefinite. The term “relatively closed -like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 2 recites the limitation "the structure of lamellae" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, the phrase "may be" in line 3 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2 recites the limitation "the membrane surface direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites that the membrane may have a pin removal force of less than 900 grams-force or less than 800 grams-force (i.e., between 0 and 900 grams-force or between 0 and 800 grams-force).  This is indefinite because it is unclear what the lower endpoint of the pin removal force is in light of claim 5 (from which claim 6 depends), which recites that the pin removal force must be at least 200 grams-force.
Likewise, claim 6 recites that the membrane may have an air permeability below 200 Gurley (i.e., between 0 and 200 Gurley).  This is indefinite because it is unclear what the lower endpoint of the air permeability is in light of claim 5, which recites that the air permeability must be at least 50 Gurley seconds.
Likewise, claim 6 recites that the membrane may have a puncture strength of at least 400 g (i.e., from 400 g to an unbounded upper limit).  This is indefinite because it is unclear what the upper endpoint of the puncture strength is in light of claim 5, which recites that the puncture strength must be no more than 600 g.
Claim 8 recites the limitation "the roll" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the phrase "may be" in line 2 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 9, the phrase "may include" in line 2 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “improved” in claim 10 (line 2 and line 3) is a relative term which renders the claim indefinite. The term “improved” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 14, the phrases "preferably", “more preferably”, and “most preferably” in lines 2 and 3 render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 15, the phrases "preferably" and “more preferably” in lines 2 and 3 render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 17, the phrase "may further include" in line 5 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 19 recites the limitation "the improvement" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Further, “the separator claim 1” is grammatically incorrect.  (This claim could be corrected by simply reciting –A battery comprising the separator of claim 1.–.)
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 is written as incorporating itself by reference, such that the limitations intended to be incorporated into claim 20 are unclear.  For the purpose of compact prosecution, claim 20 is interpreted herein as incorporating claim 19 by reference instead.
Claim 20 recites the limitation "the improvement" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  (This claim could be corrected by simply reciting –A vehicle comprising the battery of claim 19.–.)
In claim 28, line 2, the term “unique” is indefinite, as it is unclear in what sense the pore structure is considered unique.
Claim 28 recites the limitation "the opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 28, the phrase "may be" in line 3 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 28, line 5, the term “respective” is indefinite, as it is unclear with what corresponding elements the “groups of pores” are respectively associated.
Claim 28 recites the limitation "the outer surface of at least some of the lamellae" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
The term “heavy lamellae” in claim 28 is a relative term which renders the claim indefinite. The term “heavy lamellae” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 28 recites the limitation "the width" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
The term “fairly random” in claim 28 is a relative term which renders the claim indefinite. The term “fairly random” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “less ordered” in claim 28 is a relative term which renders the claim indefinite. The term “less ordered” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “densified” in claim 28 is a relative term which renders the claim indefinite. The term “densified” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  (For instance, it is not clear with respect to what reference state the lamellae have been condensed.)
The term “low coefficient of friction” in claim 28 is a relative term which renders the claim indefinite. The term “heavy lamellae” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 29-31 depend on claim 28 and are rejected for thereby incorporating the indefinite subject matter thereof.
The term “relatively closed -like” in claim 29 is a relative term which renders the claim indefinite. The term “relatively closed -like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 29 recites the limitation "the structure of lamellae" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 29, the phrase "may be" in line 3 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 29 recites the limitation "the membrane surface direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-20 and 28-31 would be allowable if rewritten or amended to overcome the claim objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  These claims would be allowable because the prior art does not teach a microporous membrane or a battery separator incorporating the same, having the combination of lamellar, inter-lamellar, and pore structures recited, including the lamellae being oriented substantially along a transverse direction while the fibrils or bridging structures between the adjacent lamellae are oriented substantially along a machine direction.

Response to Arguments
Applicant's arguments filed May 20, 2022, have been fully considered but they are not persuasive.  Applicant notes the revised status of the claims, summarizes the claim objections and rejections made in the previous Office action, and states that the claim amendments are believed to address all objections and rejections, without further explanation.  However, the examiner finds that the amendments do not address a large number of the rejections, as described above, such that these rejections must be maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745